Name: Council Regulation (EEC) No 1391/89 of 22 May 1989 opening and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin and originating in Morocco (1989/1990)
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  trade policy
 Date Published: nan

 No L 140/6 Official Journal of the European Communities 24. 5 . 89 COUNCIL REGULATION (EEC) No 1391/89 of 22 May 1989 opening and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin and originating in Morocco (1989/90) that such wine may benefit from this tariff quota, Article 54 of Regulation (EEC) No 822/87 Q, as last amended by Regulation (EEC) No 1236/89 (*), must be complied with ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the products in question into all the Member States until the quota is exhausted ; whereas it is appropriate not to provide for allocation among Member States, without prejudice to the drawing, on the tariff quota, of such quantities as they may need, under conditions and according to the procedure in Article 3 ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the tariff quota is used and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand-Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of quota shares levied by that economic union may be carried out by any of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 21 of the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (') stipulates that certain wines having a registered designation of origin, falling within CN codes ex 2204 21 25, ex 2204 21 29, ex 2204 21 35 and ex 2204 21 39 and originating in Morocco, specified in the Agreement in the form of an Exchange of Letters of 12 March 1977 (2), shall be imported into the Community free of customs duties within the limits of an annual Community tariff quota of 50 000 hectolitres ; whereas these wines must be put up in containers holding two litres or less ; whereas these wines must be accompanied either by a certificate of designation of origin in accordance with the model given in Annex D to the Agreement or, by way of derogation, by a document VI 1 or VI 2 extract annotated in compliance with Article 9 of Regulation (EEC) No 3590/85 (3) ; Whereas Council Regulation (EEC) No 3189/88 of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco and Syria (4), provides that the Kingdom of Spain and the Portuguese Republic shall apply a duty progressively reducing the gap between the rate of the basic duty and that of the preferential duty ; whereas the Portuguese Republic is to defer application of the preferential arrangements for the products in question until the start of the second stage ; whereas this present Regulation therefore applies to the Community with the exception of Portugal ; Whereas the wines in question are subject to compliance with the free-at-frontier reference price ; whereas, in order HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1989 to 30 June 1990 on import into the Community, with the exception of Portugal, the customs duty for the following products shall be suspended at a level and within the limits of a Community tariff quota as follows : Order No CN code Description Amount of tariff quota (hectolitres) Rate of duty (%) 09.1107 ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 Wines entitled to one of the following designations of origin : Berkane, Sais, Beni M'Tir, Guerrouane, Zemmour, Zennata of an actual alcoholic strength not exceeding 15 % vol, in containers holding two litres or less, originating in Morocco 50 000 Free O OJ No L 264, 27 . 9 . 1978, p. 2. O OJ No L 65, 11 . 3 . 1977, p. 2. (3) OJ No L 343, 20 . 12 . 1985, p . 20 . 0 OJ No L 84, 27 . 3 . 1987, p. 1 . I6) OJ No L 128, 11 . 5 . 1989, p. 31 .O OJ No L 287, 20. 10 . 1988, p. 1 . 24. 5. 89 Official Journal of the European Communities No L 140/7 Within the limits of the tariff quota, the Kingdom of Spain shall apply customs duties calculated in accordance with the relevant provisions laid down in Regulation (EEC) No 3189/88 . 2 . The wines in question shall be subject to compliance with the free-at-frontier reference price. The wines in question shall benefit from this tariff quota on condition that Article 54 of Regulation (EEC) No 822/87 is complied with. 3 . Each wine, when imported, shall be accompanied either by a certificate of designation of origin, issued by the relevant Moroccan authority or, by way of derogation, by a VI 1 document , or a VI 2 extract annotated in compliance with Article 9 of Regulation (EEC) No 3590/85, in accordance with the model annexed to this Regulation. Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 3 If an importer presents, in a Member State, a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The request for drawing, with the indication of the date of acceptance of the said declaration, must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the tariff quota, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission in accordance with the same procedures . Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their shares of the Community quota. 2. Each Member State shall ensure that importers of the products concerned have free access to the quota for such times as the balance of the tariff quota so permits. 3. Member States shall charge imports of the said products against their drawings as and when the goods are entered with the customs authorities under cover of declarations of entry into free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 7 This Regulation shall enter into force on 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 May 1989 . For the Council The President F. FERNANDEZ ORDONEZ class="page"> ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  - ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  Exporter  Exportateur 2 .1 .  Number  NumÃ ©ro 00000 3 . ( Name of authority guaranteeing the designation of origin  Nom de l'organisme garantissant la dÃ ©nomination d'origine) 4 . Consignee  Destinataire 5 . CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE 6 .  Means of transport  Moyen de transport 7 . ( Designation of origin  Nom de la dÃ ©nomination d'origine ) 8 .  Place of unloading  Lieu de dÃ ©chargement 9 .  Marks and numbers , number and 10 . 11 . kind of packages  Marques et numÃ ©ros, nombre et nature des colis Gross weight Poids brut Litres Litres 12 .  Litres ( in words)  Litres (en lettres ) 13 .  Certificate of the issuing authority  Visa de l'organisme Ã ©metteur 14 .  Customs stamp  Visa de la douane (See the translation under No 15  Voir traduction au n0 15 ) 15 . We hereby certify that the wine described in this certificate is wine produced within the wine district of and is considered by Moroccan legislation as entitled to the designation of origin ' The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu, suivant la loi maro ­ caine, comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique . 16 . (') (') Space reserved for additional details given in the exporting country . (&lt;) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur .